Citation Nr: 1615744	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945 and from April 1952 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran was scheduled to testify before the undersigned Veterans Law Judge at a December 2015 Travel Board hearing but failed to appear.  He did not offer a reason for his failure to appear, nor did he request that his hearing be rescheduled. As such, the Board deems his hearing request withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for Alzheimer's, dementia, hypertension and the request to reconsider service connection for PTSD have been raised by the record in the Veteran's April 2014 Form 9, Substantive Appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The record does not contain any objective medical evidence consistent with the criteria for a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss disability.




CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice in a December 2012 letter for his bilateral hearing loss disability, prior to the March 2013 rating decision on appeal. As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA audiological examination in March 2015.  The examination report includes insufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the March 2015 examiner noted that testing could not be performed due to the advanced stages of Alzheimer's disease.  A May 2012 VA examination report notes that the Veteran has severe dementia and is disoriented in 3 spheres (person, place, and time).  He requires help with all his activities of daily living and chores and could not be left alone.  The AOJ has attempted to provide the Veteran with an examination.  The Board acknowledges that the examinations are not adequate to rate the Veteran's hearing loss disability.  A January 2013 examination report notes that the Veteran was "cognitively too impaired to participate in any voluntary puretone hearing testing."  Given the advanced nature of his Alzheimer's disease, further efforts to schedule him for additional examination would likely not result in adequate findings given his documented disorientation resulting from dementia.  Thus, further attempts to schedule an examination would be futile.  All available evidence is of record, and the Board is left to decide the claim based on this evidence.   See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II. Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks an initial compensable rating for a bilateral hearing loss disability. The Veteran filed his service connection claim in August 2012.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

There are two audiological examinations of record during the period on appeal.  These are VA examinations performed in January 2013 and March 2015.  The January 2013 VA examiner stated that "only one frequency could be reliably obtained (during objective testing) - 1000HZ for the right ear at 50 dB HL."  The examiner concluded that the remainder of frequencies could not be test (CNT).  The examiner explained that this was due to the Veteran's Alzheimer's disease, which was diagnosed in 2005.  As a result, the Veteran "is cognitively too impaired to participate in any voluntary puretone hearing testing."   The examiner similarly concluded that speech discrimination testing could not be performed due to the Veteran's Alzheimer' disease.

The March 2015 VA examiner concluded that due to the Veteran's advanced Alzheimer's disease, results from audiological testing were not available.  The examiner similarly concluded that speech discrimination testing could not be performed.

After carefully reviewing the evidence of record, the Board finds that the record does not show that a compensable rating is warranted for the Veteran's bilateral hearing loss disability.  The record does not contain any objective medical results from which the Board can determine whether the Veteran's bilateral hearing loss disability meets the objective criteria for a compensable rating.  Unfortunately, it does not appear that additional testing would render objective audiological results, due to the advancement of the Veteran's Alzheimer's disease.

To the extent that the Veteran and his representative have reported that his acuity is worse than evaluated, the Board has considered their statements and is sympathetic to the Veteran's nonservice cognitive condition.  However, the Board is unable to evaluate the Veteran's hearing loss disability under the appropriate rating criteria without adequate audiometric testing.  As a layperson, the Veteran and his family members are competent to report difficulty with his hearing; however, they are not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  Unfortunately, puretone decibel readings and speech recognition scores have not been attainable due to the Veteran's cognitive functioning, as explained by two VA examiners.

Accordingly, a compensable evaluation is not warranted.  Again, the Board is sympathetic to the Veteran's claim and understands the difficulty of the situation; however, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the objective criteria for an increased schedular rating have not been shown, the Board is unable to grant a compensable evaluation for a bilateral hearing loss disability.

III. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95   (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

At the March 2015 VA examination, the examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, to include the ability to work.  The January 2013 VA examiner stated that the Veteran's hearing loss did impact ordinary conditions of daily life.  The examiner explained that the Veteran "was too impaired cognitively to say, but his son responded that he requires frequent repetition of thing that are said to him...."  As a result, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  The Board acknowledges that this is a unique case as the Veteran's hearing acuity has not been able to be tested to determine the appropriate schedular rating.  However, when reviewing the medical evidence of record, the Board finds that there is no indication that the functional impact of the Veteran's hearing loss amounts to a functional impact that would warrant an extraschedular rating.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  

As a schedular evaluation is not possible here, the Board has closely considered the second and third questions posed by Thun.  The Board observes that the Veteran's hearing loss disability does not exhibit other related factors such as those provided by the regulation as "governing norms."  Furthermore, the Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran nor his representative.  That is, the evidence does not suggest any impairment resulting from the Veteran's hearing loss disability is not contemplated by the rating schedule.  As noted above, the Veteran and his son have reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.  On the contrary, difficulty hearing is completed by ratings under Diagnostic Code 6100.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


